

CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT, dated as of January 31, 2008 (this “Agreement”), by
and between New Motion, Inc., a Delaware corporation (“New Motion” or the
“Company”) with its offices at 42 Corporate Park, Suite 250, Irvine, CA 92606
and Jeffrey Schwartz., an individual residing at 6 Glen Eagles Court, New City,
NY 10956 (“Consultant”). The parties to the Agreement are sometimes referred to
collectively as the “Parties” or simply as a “Party.” 


WITNESSETH:


WHEREAS, the Company and NM Merger Sub, a Delaware corporation and Traffix,
Inc., a Delaware corporation (“Traffix”) are parties to that certain Agreement
and Plan of Merger, dated as of September 26, 2007 (the “Merger Agreement”);


WHEREAS, it is a condition to the Merger contemplated by the Merger Agreement
(the “Merger”) that Consultant terminate his employment as Chairman and Chief
Executive Officer of Traffix and thereafter provide consulting services to the
Company; and


WHEREAS, Consultant is willing to act as a consultant to the Company and Company
wishes to retain Consultant to perform consulting services for the Company, all
on the terms set forth herein.


NOW, THEREFORE, in consideration of the foregoing, and for other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and Consultant hereby agree as follows:


1. Effective Date. This Agreement shall become effective at the Effective Time
of the Merger under the Merger Agreement. Prior to the Effective time, none of
the parties hereto shall have any rights or obligations hereunder. The date on
which this Agreement becomes effective shall be referred to herein as the
“Effective Date”.


2. Term. The term of this Agreement (the “Term”) shall end on the second
anniversary of the Effective Date, unless sooner terminated pursuant to the
terms hereof. The date on which the Term ends (or the date on which Consultant’s
retention hereunder is terminated) is sometimes referred to as the “Termination
Date”.


3. Consulting Services. During the Term, Consultant hereby agrees to consult
with Burton Katz, the Chief Executive Officer of the Company (or any successors)
and any other executive officers of the Company reasonably designated by the
Chief Executive Officer regarding the general strategic direction of the Company
and the marketing and development of the Company’s products and services.
Consultant agrees to devote up to three (3) business days per week or up to
twelve (12) business days per month to the performance of said consulting
services. The precise schedule for the performance of consulting services
hereunder shall be developed from to time by the Company giving reasonable
regard to Consultant’s schedule, and subject to Consultant’s reasonable
approval. Consultant shall perform said consulting services from such locations
as the Company and Consultant shall reasonably agree.


4. Consulting Fee. Company shall pay to Consultant during the Term a consulting
fee of $200,000.00 per annum (the “Base Fee”), such Base Fee to be paid in
arrears in substantially equal installments no less often than twice per month
during the Term.
 

--------------------------------------------------------------------------------



5. Benefits. Company shall provide Consultant with the same benefits he enjoyed
as Chairman and CEO of Traffix, including a non-accountable monthly allowance
for business expenses (of up to $1,000 per month), automobile allowance (up to
$2,000 per month, including all insurance and maintenance costs), reimbursement
for professional fees for legal and accounting fees and tax planning of $10,000
per year, and reimbursement of fees for maintenance of American Express black
credit card. Company shall reimburse Consultant during the Term (up to $10,000
per annum) for the cost of maintaining health and dental insurance substantially
equivalent to the coverage he enjoyed as Chairman and CEO of Traffix.


6. Expenses. In accordance with the Company’s established practices applicable
to its most senior executives, Company shall pay directly, or advance funds to
Consultant or reimburse Consultant for, all expenses reasonably and actually
incurred by him in connection with the performance of his consulting services
hereunder in excess of the monthly expense allowance specified under Section 5
hereof.


7. Independent Contractor. Consultant agrees and understands that under this
Agreement he is an independent contractor and not an employee, partner, or joint
venturer of Company. Company will not pay, or withhold, any federal, state,
local, city or other payroll or employment taxes, including, but not limited to,
FICA, state and federal income taxes, state disability insurance taxes, or state
unemployment insurance taxes relating to income received by Consultant from
Company pursuant to this Agreement. The Consultant shall be liable for his own
debts, obligations, acts and omissions and agrees to indemnify and hold the
Company harmless against any claim related to any such taxes made by any such
governmental authority.


8. Proprietary Information and Restrictive Covenants; Termination Agreement. As
a condition to the obligations of the Company hereunder, concurrently with the
execution and delivery of this Agreement, Consultant is hereby executing and
delivering to the Company the Non-Competition, Non-Solicitation and
Confidentiality Agreement in the form attached hereto as Exhibit A (the
“Non-Competition Agreement”) and the Termination of Employment Agreement and
General Release attached hereto as Exhibit B (the “Termination Agreement”).


9. Termination Upon Death or Disability. Consultant’s retention as a consultant
hereunder shall terminate automatically upon his death. In the event that
Consultant is unable to perform his material duties hereunder by reason of any
disability or incapacity (due to any physical or mental injury, infirmity,
incapacity, illness or defect) for an aggregate of 120 days in any consecutive
12-month period, Company shall have the right to terminate Consultant’s
retention as a consultant hereunder within 60 days after the 120th day of his
disability or incapacity by giving Consultant notice to such effect at least 30
days prior to the date of termination set forth in such notice, and on such date
such retention shall terminate.


10. Termination for Cause by Company.


(a) In addition to any other rights or remedies provided by law or in this
Agreement, the Company may terminate Consultant’s retention as a consultant for
“cause” under this Agreement if:
 
(i) Consultant is indicted for, convicted of, or enters a plea of guilty or nolo
contendere (which plea is not withdrawn prior to its approval by the court) to
(x) a felony or crime involving moral turpitude, or (y) any other acts involving
the matters identified in clauses (1) through (3) of paragraph (ii) below; or
 
2

--------------------------------------------------------------------------------


 
(ii) the Company’s Board of Directors (“Board”) determines, after due inquiry,
that Consultant has:



 
(1)
committed fraud against, or embezzled or misappropriated funds or other assets
of, Company or any Affiliate (as defined below) thereof; or




 
(2)
committed any other act or omission involving dishonesty or fraud with respect
to the Company or any Affiliate thereof;




 
(3)
violated, or caused Company or any Affiliate or any of their officers, employees
or other agents, or any other person to violate, any material law, regulation or
ordinance, which violation has or would reasonably be expected to have a
significant detrimental effect on Company or its Affiliates, or any material
rule, regulation, policy or practice established by the Board and communicated
to Consultant, which violation has or would reasonably be expected to have a
significant detrimental effect on Company or its Affiliates;



(iii) the Consultant’s willful misconduct or gross negligence with respect to
the Company or any Affiliate thereof;


(iv) repeated failure of the Consultant to follow established reasonable and
lawful directions of the Company; or


(v) any violation or breach of this Agreement, the Non-Competition Agreement or
any established Company policy, procedure or guideline;


provided, however, that the Consultant’s violation or breach of paragraphs (ii),
(iii), (iv) or (v) shall not constitute Cause if such violation or breach is
remedied or cured, if capable of remedy or cure, within five days after receipt
of written notice from the Company specifying the violation or breach, except
that no such cure period shall apply if facts exist that give Company a right of
termination for Cause on more than two occasions in any 12 month period during
the Term.


(b) Company may effect such termination for cause under Section 10(a) of this
Agreement by giving Consultant written notice to such effect, setting forth in
reasonable detail the factual basis for such termination before the date of
termination set forth therein; provided, however, that in the case of any
termination under paragraphs (iii), (iv) or (v) of Section 10(a), such written
notice shall be given at least ten (10) days prior to the date of termination
set forth therein.


(c) For the purposes of this Agreement, (i) the term “Affiliate” of a Person
means another Person directly or indirectly controlling, controlled by, or under
common control with, such Person; for this purpose, “control” of a Person means
the power (whether or not exercised) to direct the policies, operations or
activities of such Person by virtue of the ownership of, or right to vote or
direct the manner of voting of, securities of such Person, or pursuant to
agreement or law or otherwise; and (ii) the term “Person” includes without
limitation a natural person, corporation, joint stock company, limited liability
company, partnership, joint venture, association, trust, governmental authority,
or any group of the foregoing acting in concert.
 
3

--------------------------------------------------------------------------------



11. Termination by Consultant for Good Reason.


(a) In addition to any other rights or remedies provided by law or in this
Agreement, Consultant may terminate his retention as a consultant under this
Agreement for “good reason” if:


(i) Company violates, or fails to perform or satisfy any material covenant,
condition or obligation required to be performed or satisfied by it hereunder,
including without limitation, making payments in accordance with Sections 4, 5
and 6 of this Agreement; or


(ii) without Consultant’s express written consent, Company requires services
that are not consistent with Consultant’s former position as Chairman and Chief
Executive Officer of Traffix.


(b) Consultant shall give Company notice of termination for good reason, setting
forth in reasonable detail the factual basis for such termination, at least ten
(10) days prior to the date of termination set forth therein; provided however,
that Company may avoid such termination if it, prior to the date of termination
set forth in such notice, cures the factual basis for termination set forth
therein, except that no such cure period shall apply if facts exist that give
Consultant a right to give notice of termination on more than two occasions in
any 12 month period during the Term.


12. Voluntary Termination. Notwithstanding anything to the contrary contained
hereinabove, Company shall be entitled to terminate this Agreement without
restriction at any time upon written notice to Consultant, and Consultant shall
be entitled to terminate this Agreement without restriction upon sixty (60) day
written notice to the Company.


13. Consequences of Termination.


(a) Upon termination of Consultant’s retention as a consultant under this
Agreement for any reason, except for any termination under Section 9 and except
for any termination by Consultant pursuant to Section 12 hereof, Consultant
shall be entitled to receive any compensation or other amounts due to him
pursuant to Sections 4, 5 and 6 in respect of his retention prior to the
Termination Date, and from and after the Termination Date, except as otherwise
provided in Sections 13(b) of this Agreement, the Company shall have no further
obligation to Employee hereunder.


(b) If Company terminates Consultant’s retention as a consultant under this
Agreement other than upon his disability or incapacity pursuant to Section 9 and
other than for “cause” pursuant to Section 10, subject to the terms hereof and
Consultant’s compliance with the obligations set forth in the Non-Competition
Agreement, the Company shall pay to Consultant the amounts payable to Consultant
under Sections 4 and 6 (in accordance with the payment schedule set forth in
Sections 4 and 6, as applicable) and provide him with the benefits and
perquisites to be provided under Section 5 of this Agreement during the period
from the Termination Date until the second anniversary of the Effective Date.
 
4

--------------------------------------------------------------------------------


 
(c) The amounts payable pursuant to Section 13(b) shall only be payable if the
Consultant delivers to the Company and does not revoke a general release of all
claims in a form substantially the same as that made by Consultant in the
Termination Agreement.


14. Limitation of Authority. Except as expressly provided herein, no provision
hereof shall be deemed to authorize or empower either party hereto to act on
behalf of, obligate or bind the other party hereto.


15. Notices. Any Notice or demand required or permitted to be given or made
hereunder to or upon any party hereto shall be deemed to have been duly given or
made for all purposes if (a) in writing and sent by (i) messenger or an
overnight courier service against receipt, or (ii) certified or registered mail,
postage paid, return receipt requested, or (b) sent by telegram, telecopy
(confirmed orally), telex or similar electronic means, provided that a written
copy thereof is sent on the same day by postage-paid first-class mail, to such
party at their respective addresses first set forth above or to such other
address as any party hereto may at any time, or from time to time, direct by
notice given to the other parties in accordance with this Section. Except as
otherwise expressly provided herein, the date of giving or making of any such
notice or demand shall be, in the case of clause (a) (i) of this Section 14, the
date of the receipt; in the case of clause (a) (ii) of this Section 14, three
Business Days after such notice or demand is sent; and, in the case of clause
(b) of this Section 14, the Business Day next following the date such notice or
demand is sent.
 
16. Amendment. Except as otherwise provided herein, no amendment of this
Agreement shall be valid or effective, unless in writing and signed by or on
behalf of the parties hereto.
 
17. Waiver. No course of dealing or omission or delay on the part of either
party hereto in asserting or exercising any right hereunder shall constitute or
operate as a waiver of any such right. No waiver of any provision hereof shall
be effective, unless in writing and signed by or on behalf of the party to be
charged therewith. No waiver shall be deemed a continuing waiver or waiver in
respect of any other or subsequent breach or default, unless expressly so stated
in writing.


18. Mitigation. Consultant shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking any other employment,
consulting engagement or otherwise.
 
19. Governing Law. This Agreement shall be governed by, and interpreted and
enforced in accordance with, the laws of the State of New York without regard to
principles of choice of law or conflict of laws. Each party to this Agreement
submits to the jurisdiction of the courts of the State of New York, located in
New York County, New York, and to the jurisdiction of the United States District
Court for the Southern District of New York, with respect to any matter arising
out of this Agreement, waives any objection to venue in the County of New York,
State of New York, or such District, and agrees that service of any summons,
complaint, Notice or other process relating to such proceeding may be effected
in the manner provided by Section 14 of this Agreement.


20. Indemnification. In addition to any rights that Consultant may have under
the Company’s certificate of incorporation or under any liability insurance
policy maintained by the Company with respect to the indemnification of
Consultant, the Company hereby agrees to indemnify and hold harmless the
Consultant from and against any and all damages, claims, liabilities, expenses
and losses incurred or initiated by any third party and arising from the
performance of services by Consultant under and in accordance with this
Agreement.
 
5

--------------------------------------------------------------------------------


 
21. Code Section 409A.


(a) This Agreement is intended to satisfy the requirements of Section
409A(a)(2), (3) and (4) of the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder (collectively, the “Code”), including
current and future guidance and regulations interpreting such provisions. To the
extent that any provision of this Agreement fails to satisfy those requirements,
the provision shall automatically be modified in a manner that, in the
good-faith opinion of the Company, brings the provisions into compliance with
those requirements while preserving as closely as possible the original intent
of the provision. In particular, and without limiting the preceding sentence, if
Consultant is a “specified employee” under Section 409A(a)(2)(B)(i) of the Code,
then any payment under this Agreement that is treated as deferred compensation
under Section 409A of the Code shall be delayed until the date which is six
months after the date of separation from service (without interest or earnings).


(b) If any payments made to Consultant under this Agreement constitute
“nonqualified deferred compensation” under Section 409A of the Code, such
payments will be grossed up to make Consultant whole for any tax, penalty or
other assessment imposed by reason of such payments under Section 409A of the
Code.


22. Severability. The provisions hereof are severable and in the event that any
provision of this Agreement shall be determined to be invalid or unenforceable
in any respect by a court of competent jurisdiction, the remaining provisions
hereof shall not be affected, but shall, subject to the discretion of such
court, remain in full force and effect, and any invalid or unenforceable
provision shall be deemed, without further action on the part of the parties
hereto, amended and limited to the extent necessary to render the same valid and
enforceable.
 
23. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and which together shall constitute one and the same
agreement.
 
24. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement is not intended, and shall not be deemed, to create or
confer any right or interest for the benefit of anyone not a party hereto.
 
25. Assignment. Consultant shall not assign Consultant’s obligations under this
Agreement, and any purported assignment without such consent shall be void and
without effect.


26. Titles and Captions. The titles and captions of the Articles and Sections of
this Agreement are for convenience of reference only and do not in any way
define or interpret the intent of the parties or modify or otherwise affect any
of the provisions hereof.
 
27. No Presumptions. Each party hereto acknowledges that it has had an
opportunity to consult with counsel and has participated in the preparation of
this Agreement. No party hereto is entitled to any presumption with respect to
the interpretation of any provision hereof or the resolution of any alleged
ambiguity herein based on any claim that the other party hereto drafted or
controlled the drafting of this Agreement.
 
28. Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, commitments or arrangements relating thereto.
 
(Signature page follows)
 
6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as of the
day and year first above written.



NEW MOTION, INC.
   
By: 
 
Name:
Title:
       
Jeffrey Schwartz

 
7

--------------------------------------------------------------------------------


 